Exhibit 10.4

 

Dated as of June 27, 2017

 

 

SAFETY, INCOME AND GROWTH, INC.,

 

and

 

ISTAR INC.

 

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 DEFINED TERMS

1

Section 1.1

Defined Terms

1

Section 1.2

Table of Defined Terms

3

 

 

 

ARTICLE 2 REGISTRATION RIGHTS

4

Section 2.1

Shelf Registration

4

Section 2.2

Demand Registrations

4

Section 2.3

Effectiveness

5

Section 2.4

Notification and Distribution of Materials

5

Section 2.5

Amendments and Supplements

5

Section 2.6

Underwritten Offerings

6

Section 2.7

New York Stock Exchange

6

Section 2.8

Notice of Certain Events

6

 

 

 

ARTICLE 3 SUSPENSION OF REGISTRATION REQUIREMENTS; SALES RESTRICTIONS

7

Section 3.1

Suspension of Registration Requirements

7

Section 3.2

Restriction on Sales

8

 

 

 

ARTICLE 4 INDEMNIFICATION

8

Section 4.1

Indemnification by the Company

8

Section 4.2

Indemnification by the Holder

9

Section 4.3

Notices of Claims, etc.

10

Section 4.4

Indemnification Payments

10

Section 4.5

Contribution

11

 

 

 

ARTICLE 5 TERMINATION; SURVIVAL

11

Section 5.1

Termination; Survival

11

 

 

 

ARTICLE 6 MISCELLANEOUS

12

Section 6.1

Covenants Relating to Rule 144

12

Section 6.2

No Conflicting Agreements

12

Section 6.3

Additional Shares

12

Section 6.4

Governing Law; Arbitration

12

Section 6.5

Counterparts

14

Section 6.6

Headings

14

Section 6.7

Severability

14

 

i

--------------------------------------------------------------------------------


 

Section 6.8

Entire Agreement; Amendments; Waiver

14

Section 6.9

Notices

14

Section 6.10

Successors and Assigns

15

Section 6.11

No Third Party Beneficiaries

15

Section 6.12

Further Assurances

15

Section 6.13

Specific Performance

15

Section 6.14

Costs and Expenses

16

 

ii

--------------------------------------------------------------------------------


 

This REGISTRATION RIGHTS AGREEMENT (as the same may be amended, modified or
supplemented from time to time, this “Agreement”), dated as of June 27, 2017, is
made and entered into by and among SAFETY, INCOME AND GROWTH, INC., a Maryland
corporation (the “Company”), and ISTAR INC., a Maryland corporation (together
with any of its subsidiaries that owns Registrable Shares from time to time, the
“Holder”).

 

WHEREAS, on April 14, 2017, the Holder purchased 2,775,000 shares (the
“Subscription Shares”) of the Company’s common stock, par value $0.01 per share
(the “Common Stock”), from the Company on the terms and conditions set forth in
that certain Subscription Agreement, dated as of April 14, 2017 (the
“Subscription Agreement”), relating to the Subscription Shares;

 

WHEREAS, contemporaneously with its entry into this Agreement, the Holder is
purchasing 2,250,000 shares (the “Private Placement Shares” and together with
the Subscription Shares, the “Purchased Shares”) of the Company’s Common Stock
from the Company, on the terms and conditions set forth in that certain Private
Placement Purchase Agreement, of even date herewith, relating to the Private
Placement Shares (the “Private Placement Purchase Agreement”), and is entering
into an Agreement Regarding Waiver of Ownership Limit with the Company relating
to the Holder’s ownership of Common Stock from time to time (the “Ownership
Waiver” and together with the Subscription Agreement and the Private Placement
Purchase Agreement, the “Related Documents”);

 

WHEREAS, the Company desires to enter into this Agreement with the Holder in
order to grant the Holder the registration rights contained herein.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Holder hereby agree as follows:

 

ARTICLE 1

 

DEFINED TERMS

 

Section 1.1                                    Defined Terms.  The following
definitions shall be for all purposes, unless otherwise clearly indicated to the
contrary, applied to the terms used in this Agreement.

 

“Automatic Shelf Registration Statement” means an “Automatic Shelf Registration
Statement,” as defined in Rule 405 under the Securities Act.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to be
closed.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time (or any corresponding provision of succeeding law), and the
rules and regulations thereunder.

 

--------------------------------------------------------------------------------


 

“IPO” means the Company’s initial underwritten public offering of its Common
Stock.

 

“IPO Closing Date” means the closing date of the IPO.

 

“Management Agreement” means the Management Agreement, dated the date hereof,
among the Company, the Manager and the Holder.

 

“Manager” means SFTY Manager LLC, a Delaware limited liability company.

 

“Person” means any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.

 

“Prospectus” means any prospectus or prospectuses included in, or relating to,
any Registration Statement (including without limitation, any prospectus subject
to completion and a prospectus that includes any information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act and any term sheet
filed pursuant to Rule 434 under the Securities Act), as amended or supplemented
by any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Shares covered by such Registration Statement and by
all other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

 

“Registrable Shares” with respect to the Holder, means at any time (i) the
Holder’s Purchased Shares, (ii) shares of Common Stock issued to the Manager
under the Management Agreement from time to time, and (iii) any other shares of
Common Stock or other equity securities acquired by the Holder or any of its
subsidiaries from the Company or an affiliate of the Company from time to time
not in excess of any restriction or limit on such ownership as set forth in any
of the Related Documents, including, in each case, any additional shares of
Common Stock or other equity securities issued as a dividend or distribution on,
in exchange for, or otherwise in respect of, shares of Common Stock or other
equity securities that otherwise constitute Registrable Shares with respect to
the Holder (including as a result of combinations, recapitalizations, mergers,
consolidations, reorganizations or similar event or otherwise); provided,
however, that Registrable Shares shall cease to be Registrable Shares with
respect to the Holder upon the earliest to occur of (A) when such Registrable
Shares shall have been disposed of pursuant to an effective Registration
Statement under the Securities Act, (B) when all of the Holder’s Registrable
Shares may be sold without restriction pursuant to Rule 144(b) under the
Securities Act or any replacement rule or (C) when the Holder’s Registrable
Shares shall have ceased to be outstanding.

 

“Registration Expenses” means any and all fees and expenses incident to the
performance of or compliance with this Agreement, which shall be borne and paid
by the Company as provided below, whether or not any Registration Statement is
filed or becomes effective, including, without limitation: (i) all registration,
qualification and filing fees (including fees and expenses with respect to
(A) filings required to be made with the Commission and the U.S. Financial
Industry Regulatory Authority and (B) compliance with securities or “blue sky”
laws), (ii) typesetting and printing expenses, (iii) internal expenses of the
Company (including,

 

2

--------------------------------------------------------------------------------


 

without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), (iv) the fees and expenses incurred in
connection with the listing of the Registrable Shares, (v) the fees and
disbursements of legal counsel for the Company and customary fees and expenses
for independent certified public accountants retained by the Company, and any
transfer agent and registrar fees and (vi) the reasonable fees and expenses of
any special experts retained by the Company; provided, however, that
“Registration Expenses” shall not include, and the Company shall not have any
obligation to pay, any underwriting fees, discounts, commissions, or taxes
(including transfer taxes) attributable to the sale of securities by the Holder,
or any legal fees and expenses of counsel to the Holder and any underwriter
engaged by the Holder or any other expenses incurred in connection with the
performance by the Holder of its obligations under the terms of this Agreement.

 

“Registration Statement” means any registration statement of the Company filed
with the Commission under the Securities Act which permits the public offering
of any of the Registrable Shares pursuant to the provisions of this Agreement,
including any Prospectus, amendments and supplements to such Registration
Statement, including post-effective amendments, all exhibits and all materials
incorporated by reference or deemed to be incorporated by reference in such
Registration Statement.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time (or any corresponding provision of succeeding law), and the rules and
regulations thereunder.

 

Section 1.2                                    Table of Defined Terms.  Terms
that are not defined in Section 1.1 have the respective meanings set forth in
the following Sections:

 

Defined Term

 

Section No.

Agreement

 

Preamble

Common Stock

 

Recitals

Company

 

Preamble

Company Offering

 

Section 3.2(b)

Controlling Person

 

Section 4.1

Demand Registration

 

Section 2.2(a)(i)

Demand Request

 

Section 2.2(a)(i)

Holder

 

Preamble

Liabilities

 

Section 4.1(a)

Offering Blackout Period

 

Section 3.2(b)

Ownership Waiver

 

Recitals

Private Placement Purchase Agreement

 

Recitals

Purchased Shares

 

Recitals

Related Documents

 

Recitals

Required Filing Date

 

Section 2.2(a)(ii)

Suspension Event

 

Section 3.1(b)

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2

 

REGISTRATION RIGHTS

 

Section 2.1                                    Shelf Registration.  The Company
agrees to file, as promptly as practicable on or after the date that is 12
months after the IPO Closing Date, with the Commission a Registration Statement
on an appropriate form (which shall be, if the Company is then eligible, an
Automatic Shelf Registration Statement) providing for the registration of, and
the sale by the Holder of, all of the Registrable Shares held by the Holder at
the time of such filing on a continuous or delayed basis by the Holder, from
time to time in accordance with the methods of distribution elected by the
Holder, pursuant to Rule 415 under the Securities Act or any similar rule that
may be adopted by the Commission.  The Company will use its reasonable best
efforts to cause the Registration Statement to be declared effective by the
Commission as soon as practicable after the filing thereof.  To the extent that
the Company has an effective shelf registration statement on file and it is
effective with the Commission at the time the Company is going to file a
Registration Statement hereunder, the Company may (but will not be required to)
instead file a prospectus or post-effective amendment, as applicable, to include
in such shelf registration statement the Registrable Shares to be registered
pursuant to this Agreement (in such a case, such prospectus or post-effective
amendment together with the previously filed shelf registration statement will
be considered the Registration Statement).

 

Section 2.2                                    Demand Registrations.

 

(a)                                 Request for Registration.

 

(i)                                     From and after the date that is 12
months after the IPO Closing Date, the Holder shall have the right to require
the Company to file a Registration Statement under the Securities Act for a
public offering of all or part of the Registrable Shares (a “Demand
Registration”) by delivering to the Company written notice stating that such
right is being exercised by the Holder, specifying the number of Registrable
Shares to be included in such registration and, subject to
Section 2.2(b) hereof, describing the intended method of distribution thereof (a
“Demand Request”). The Holder may exercise its rights under this Section 2.2 in
the Holder’s sole discretion.

 

(ii)                                  Each Demand Request shall specify the
aggregate number of Registrable Shares proposed to be sold. Subject to
Section 3.1, the Company shall file the Registration Statement in respect of a
Demand Registration within 45 days after receiving a Demand Request (the
“Required Filing Date”) and shall use reasonable best efforts to cause the same
to be declared effective by the Commission as promptly as practicable after such
filing; provided, however, that:

 

(A)                               the Company shall not be obligated to cause a
Registration Statement with respect to a Demand Registration to be declared
effective pursuant to Section 2.2(a)(ii) unless the Demand Request is for a
number of Registrable Shares with a market value that is equal to at least $10
million as of the date of such Demand Request; provided, however, that this
Section 2.2(a)(ii)(A) shall not apply if the applicable Demand Request is for
all of the Registrable Shares held by the Holder as of the date of such Demand
Request; and

 

4

--------------------------------------------------------------------------------


 

(B)                               the Holder shall have the right to withdraw a
Demand Request at any time prior to the relevant Registration Statement being
declared effective by the Commission in which event the Company shall not be
obligated to cause a Registration Statement with respect to a Demand
Registration to be declared effective pursuant to Section 2.2(a)(ii).

 

(b)                                 Priority on Demand Registrations. The
Company shall include in a Demand Registration only the Registrable Shares
requested by the Holder to be included therein.

 

(c)                                  Selection of Underwriters. The holder may
(i) request that the offering of Registrable Shares pursuant to a Demand
Registration be in the form of a “firm commitment” underwritten offering and
(ii) select the investment banking firm or firms to manage the underwritten
offering.

 

Section 2.3                                    Effectiveness.  The Company shall
use its reasonable best efforts to keep each Registration Statement continuously
effective (or in the event a Registration Statement expires pursuant to
Rule 415(a)(5) under the Securities Act, file a replacement Registration
Statement and keep such replacement Registration Statement effective) for the
period beginning on the date on which the Registration Statement is declared or
becomes effective and ending on the date that no Registrable Shares registered
thereunder remain as Registrable Shares.

 

Section 2.4                                    Notification and Distribution of
Materials.  The Company shall notify the Holder of the effectiveness of any
Registration Statement applicable to the Registrable Shares and shall furnish to
the Holder such number of copies of such Registration Statement (including any
amendments, supplements and exhibits), the Prospectus contained therein
(including each preliminary prospectus and all related amendments and
supplements, if any) and any documents incorporated by reference in such
Registration Statement or such other documents as the Holder may reasonably
request in order to facilitate the sale of the Registrable Shares in the manner
described in such Registration Statement.

 

Section 2.5                                    Amendments and Supplements. 
During the period that a Registration Statement is effective, the Company shall
prepare and file with the Commission from time to time such amendments and
supplements to such Registration Statement and Prospectus used in connection
therewith as may be necessary to keep such Registration Statement (or a
successor Registration Statement filed with respect to such Registrable Shares)
effective and to comply with the provisions of the Securities Act with respect
to the disposition of the Registrable Shares covered thereby.  The Company shall
file, as promptly as practicable (and within fifteen (15) Business Days), any
supplement or post-effective amendment to a Registration Statement, to add
Registrable Shares to any shelf Registration Statement as a result of the
issuance of Common Stock pursuant to the Management Agreement, or as is
otherwise reasonably necessary to permit the sale of the Holder’s Registrable
Shares pursuant to such Registration Statement.  The Company shall furnish to
and afford the Holder a reasonable opportunity to review and comment on all
amendments and supplements proposed to be filed to a Registration Statement (in
each case at least five (5) Business Days prior to such filing).  The Company
shall use its reasonable best efforts to have such supplements and amendments
declared effective, if required, as soon as practicable after filing.  The
Holder agrees to deliver such notices, questionnaires and other

 

5

--------------------------------------------------------------------------------


 

information as the Company may reasonably request in writing, if any, to the
Company within ten (10) Business Days after such request.

 

Section 2.6                                    Underwritten Offerings.  The
Holder may request, by written notice to the Company, that the Company cooperate
with the Holder in any underwritten offering of Registrable Shares initiated by
the Holder under a Registration Statement.  The Company agrees to reasonably
cooperate with any such request for an underwritten offering and to take all
such other reasonable actions in connection therewith, including entering into
such agreements (including an underwriting agreement in form, scope and
substance as is customary for similar underwritten offerings) and taking all
such other reasonable actions in connection therewith in order to expedite or
facilitate the disposition of Registrable Shares included in such underwritten
offering, including (i) making such representations and warranties to the
underwriters with respect to the business of the Company and the Registration
Statement and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings by selling
stockholders; (ii) obtaining customary opinions and negative assurance letters
of counsel to the Company; and (iii) obtaining customary “cold comfort” letters
and updates thereof from the independent registered public accountants of the
Company (to the extent permitted by applicable accounting rules and guidelines).

 

Section 2.7                                    New York Stock Exchange.  The
Company shall file any necessary listing applications or amendments to the
existing applications to cause the Registrable Shares registered under any
Registration Statement to be then listed or quoted on the New York Stock
Exchange or such other primary exchange or quotation system on which the Common
Stock is then listed or quoted.

 

Section 2.8                                    Notice of Certain Events.

 

(a)                                 The Company shall promptly notify the Holder
in writing of the filing of any Registration Statement or Prospectus, amendment
or supplement related thereto or any post-effective amendment to a Registration
Statement and the effectiveness of any post-effective amendment; provided,
however, that this Section 2.8(a) shall not apply to (i) an amendment or
supplement relating solely to securities other than the Registrable Shares, and
(ii) an amendment or supplement by means of an Annual Report on Form 10-K, a
Quarterly Report on Form 10-Q, a Proxy Statement on Schedule 14A, a Current
Report on Form 8-K or a Registration Statement on Form 8-A or any amendments
thereto filed with the Commission under the Exchange Act and incorporated or
deemed to be incorporated by reference into a Registration Statement or
Prospectus.

 

(b)                                 At any time when a Prospectus relating to a
Registration Statement is required to be delivered under the Securities Act by
the Holder to a transferee, the Company shall immediately notify the Holder of
the happening of any event as a result of which the Company believes the
Prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.  In such
event, the Company shall promptly prepare and, if applicable, furnish to the
Holder a reasonable number of copies of a supplement to or an

 

6

--------------------------------------------------------------------------------


 

amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of Registrable Shares sold under the Prospectus,
such Prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading.  The Company shall, if necessary, promptly amend the Registration
Statement of which such Prospectus is a part to reflect such amendment or
supplement.  The Holder agrees that, upon receipt of any notice from the Company
of the occurrence of an event as set forth above, the Holder will forthwith
discontinue disposition of Registrable Shares pursuant to any Registration
Statement covering such Registrable Shares until the Holder’s receipt of written
notice from the Company that the use of the Registration Statement may be
resumed.  The Holder also agrees that it will treat as confidential the receipt
of any notice from the Company of the occurrence of an event as set forth above
and shall not disclose or use the information contained in such notice without
the prior written consent of the Company until such time as the information
contained therein is or becomes available to the public generally, other than as
a result of disclosure by the Holder in breach of the terms of this Agreement.

 

ARTICLE 3

 

SUSPENSION OF REGISTRATION
REQUIREMENTS; SALES RESTRICTIONS

 

Section 3.1                                    Suspension of Registration
Requirements.

 

(a)                                 The Company shall promptly notify the Holder
in writing of the issuance by the Commission or any state instrumentality of any
stop order suspending the effectiveness of a Registration Statement with respect
to the Holder’s Registrable Shares or the initiation of any proceedings for that
purpose.  The Company shall use its reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of such a Registration
Statement as promptly as practicable after the issuance thereof.

 

(b)                                 Notwithstanding anything to the contrary set
forth in this Agreement, the Company’s obligation under this Agreement to file,
amend or supplement a Registration Statement, or to cause a Registration
Statement, or any filings under any state securities laws, to become or remain
effective shall be suspended, as the Company may reasonably determine necessary
and advisable (but in no event more than twice in any rolling 12-month period
commencing on the date of this Agreement or more than 60 consecutive days,
except as a result of a refusal by the Commission to declare any post-effective
amendment to the Registration Statement effective after the Company has used its
reasonable best efforts to cause the post-effective amendment to be declared
effective by the Commission, in which case, the Company must terminate the
black-out period immediately following the effective date of the post-effective
amendment) in the event of pending negotiations relating to, or consummation of,
a material transaction or the occurrence of a material event that, in the good
faith judgment of the board of directors of the Company, (i) would require
additional disclosure of material non-public information by the Company in the
Registration Statement or such filing, as to which the Company has a bona fide
business purpose for preserving confidentiality, and the premature disclosure of
which would adversely affect the Company, or (ii) render the Company unable to
comply with Commission requirements (any such circumstances being hereinafter
referred to as

 

7

--------------------------------------------------------------------------------


 

a “Suspension Event”).  The Company shall notify the Holder of the existence of
any Suspension Event by promptly delivering to the Holder a certificate signed
by an executive officer of the Company stating that a Suspension Event has
occurred and is continuing.  The Holder agrees that it will treat as
confidential the receipt of any notice from the Company of the occurrence of an
event as set forth above and shall not disclose or use the information contained
in such notice without the prior written consent of the Company until such time
as the information contained therein is or becomes available to the public
generally, other than as a result of disclosure by the Holder in breach of the
terms of this Agreement.

 

Section 3.2                                    Restriction on Sales.

 

(a)                                 The Holder agrees that, following the
effectiveness of any Registration Statement relating to its Registrable Shares,
the Holder will not effect any dispositions of any of its Registrable Shares
pursuant to such Registration Statement or any filings under any state
securities laws at any time after the Holder has received notice from the
Company to suspend dispositions as a result of the occurrence or existence of
any Suspension Event or so that the Company may correct or update the
Registration Statement or such filing.  The Holder will maintain the
confidentiality of any information included in the written notice delivered by
the Company unless otherwise required by law or subpoena.  The Holder may
recommence effecting dispositions of the Registrable Shares pursuant to the
Registration Statement or such filings, and all other obligations which are
suspended as a result of a Suspension Event shall no longer be so suspended,
following further notice to such effect from the Company, which notice shall be
given by the Company promptly after the conclusion of any such Suspension Event.

 

(b)                                 The Holder further agrees, if requested by
the managing underwriter or underwriters in a Company-initiated underwritten
offering (each, a “Company Offering”), not to effect any disposition of any of
the Registrable Shares during the period (the “Offering Blackout Period”)
beginning upon receipt by the Holder of written notice from the Company, but in
any event no earlier than the fifteenth (15th) day preceding the anticipated
date of pricing of such Company Offering, and ending no later than ninety (90)
days after the closing date of such Company Offering, and in no event for any
longer period of time than is applicable to iStar Inc. in connection with such
Company Offering.  Such Offering Blackout Period notice shall be in writing in a
form reasonably satisfactory to the Company and the managing underwriter or
underwriters.  The Holder will maintain the confidentiality of any information
included in such notice delivered by the Company unless otherwise required by
law or subpoena.

 

ARTICLE 4

 

INDEMNIFICATION

 

Section 4.1                                    Indemnification by the Company. 
The Company agrees to indemnify and hold harmless the Holder, and the officers,
directors, stockholders, members, managers, partners, affiliates, accountants,
attorneys, trustees, employees, representatives and agents of the Holder, and
each Person (a “Controlling Person”), if any, who controls (within the meaning
of Section 15(a) of the Securities Act or Section 20(a) of the Exchange Act) any
of the foregoing Persons, as follows (to the fullest extent permitted by
applicable law):

 

8

--------------------------------------------------------------------------------


 

(a)                                 from and against any and all costs, losses,
liabilities, obligations, claims, damages, judgments, fines, penalties, awards,
actions, other liabilities and expenses whatsoever (the “Liabilities”), as
incurred by any of them, arising out of or in connection with (A) any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement (or any amendment or supplement thereto) pursuant to
which Registrable Shares were registered under the Securities Act, including all
documents incorporated therein by reference, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (B) any untrue statement or alleged
untrue statement of a material fact contained in any Prospectus (or any
amendment or supplement thereto) or the omission or alleged omission therefrom
at such date of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(b)                                 from and against any and all Liabilities, as
incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 4.4 below) any such settlement is effected
with the prior written consent of the Company; and

 

(c)                                  from and against any and all legal or other
expenses whatsoever, as incurred (including the reasonable fees and
disbursements of one counsel chosen by any indemnified party) in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under subparagraph (a) or (b) above;

 

provided, however, that this indemnity agreement shall not apply to any
Liabilities to the Holder or its Controlling Persons to the extent arising out
of any untrue statement or omission or alleged untrue statement or omission made
in reliance upon and in conformity with written information furnished to the
Company by the Holder expressly for use in a Registration Statement (or any
amendment thereto) or any Prospectus (or any amendment or supplement thereto).

 

Section 4.2                                    Indemnification by the Holder. 
The Holder agrees to indemnify and hold harmless the Company, and the officers,
directors, stockholders, members, partners, managers, employees, trustees,
executors, representatives and agents of the Company, and each of their
respective Controlling Persons, to the fullest extent permitted by applicable
law, from and against any and all Liabilities described in the indemnity
contained in Section 4.1 hereof, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendment thereto) or any Prospectus included
therein (or any amendment or supplement thereto) in reliance upon and in
conformity with written information with respect to the Holder furnished to the
Company by the Holder expressly for use in the Registration Statement (or any
amendment thereto) or such Prospectus (or any amendment or supplement thereto);
provided, however, that the Holder shall not be liable for any claims hereunder
in excess of the amount of net proceeds (after deducting

 

9

--------------------------------------------------------------------------------


 

underwriters’ discounts and commissions) received by the Holder from the sale of
Registrable Shares pursuant to such Registration Statement, and provided
further, that the obligations of the Holder hereunder shall not apply to amounts
paid in settlement of any such Liabilities if such settlement is effected
without the prior written consent of the Holder to the extent such consent is
required under Section 4.3.

 

Section 4.3                                    Notices of Claims, etc.  Each
indemnified party shall give notice as promptly as reasonably practicable to
each indemnifying party of any action or proceeding commenced against it in
respect of which indemnity may be sought hereunder, but failure to so notify an
indemnifying party shall not relieve such indemnifying party from any liability
hereunder unless the indemnifying party is actually materially prejudiced as a
result thereof, and in such case, only to the extent of such prejudice, and in
any event shall not relieve it from any liability which it may have otherwise
than on account of this indemnity agreement.  An indemnifying party may
participate therein at its own expense and, to the extent that it shall wish,
assume the defense of such action; provided, however, that counsel to the
indemnifying party shall not (except with the consent of the indemnified party)
also be counsel to the indemnified party.  Notwithstanding the indemnifying
party’s rights in the immediately preceding sentence, the indemnified party
shall have the right to employ its own counsel (in addition to any local
counsel), and the indemnifying party shall bear the reasonable fees, costs, and
expenses of such separate counsel if (a) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest; (b) actual or potential defendants in, or targets
of, any such proceeding include both the indemnified party and the indemnifying
party, and the indemnified party shall have reasonably concluded that there may
be a legal defense available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party;
(c) the indemnifying party shall not have employed counsel to represent the
indemnified party within a reasonable time after notice of the institution of
such proceeding; or (d) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party.  In
no event shall the indemnifying party or parties be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances.  No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whosoever in respect of which
indemnification or contribution could be sought under this Article 4 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

Section 4.4                                    Indemnification Payments.  If at
any time an indemnified party shall have requested an indemnifying party consent
to any settlement of the nature contemplated by Section 4.1(b), such
indemnifying party agrees that it shall be liable for such settlement, including
any such related fees and expenses of counsel, effected without its written
consent if (i) such settlement is entered into more than 45 days after receipt
by such indemnifying party of the aforesaid request, (ii) such indemnifying
party shall have received notice of the terms of such

 

10

--------------------------------------------------------------------------------


 

settlement at least 30 days prior to such settlement being entered into, and
(iii) such indemnifying party shall not have responded to such indemnified party
in accordance with such request prior to the date of such settlement.

 

Section 4.5                                    Contribution.

 

(a)                                 If the indemnification provided for in this
Article 4 is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any Liabilities referred to therein, then each
indemnifying party shall contribute to the aggregate amount of such Liabilities
incurred by such indemnified party, as incurred, in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and the
applicable Holder on the other hand in connection with the statements or
omissions which resulted in such Liabilities, as well as any other relevant
equitable considerations.

 

(b)                                 The relative fault of the Company on the one
hand and the Holder on the other hand shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company or the Holder and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

(c)                                  The Company and the Holder agree that it
would not be just and equitable if contribution pursuant to this Section 4.5
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this Article 4.  The aggregate amount of Liabilities incurred by an indemnified
party and referred to above in this Article 4 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

(d)                                 No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

ARTICLE 5

 

TERMINATION; SURVIVAL

 

Section 5.1                                    Termination; Survival.  The
rights of the Holder under this Agreement shall terminate upon the date that the
Holder ceases to hold Registrable Shares. Notwithstanding the foregoing, the
rights and obligations of the parties under Article 4 and Article 6 of this
Agreement shall remain in full force and effect following such time.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 6

 

MISCELLANEOUS

 

Section 6.1                                    Covenants Relating to Rule 144. 
For so long as the Company is subject to the reporting requirements of
Section 13 or 15 of the Exchange Act, the Company covenants that it will file
the reports required to be filed by it under the Securities Act and
Section 13(a) or 15(d) of the Exchange Act and the rules and regulations adopted
by the Commission thereunder.  If the Company ceases to be so required to file
such reports, the Company covenants that it will upon the request of the Holder
of Registrable Shares (a) make publicly available such information as is
necessary to permit sales pursuant to Rule 144 under the Securities Act,
(b) deliver such information to a prospective purchaser as is necessary to
permit sales pursuant to Rule 144A under the Securities Act and it will take
such further action as the Holder of Registrable Shares may reasonably request,
and (c) take such further action that is reasonable in the circumstances, in
each case to the extent required from time to time to enable the Holder to sell
its Registrable Shares without registration under the Securities Act within the
limitation of the exemptions provided by (i) Rule 144 under the Securities Act,
as such Rule may be amended from time to time, (ii) Rule 144A under the
Securities Act, as such rule may be amended from time to time, or (iii) any
similar rules or regulations hereafter adopted by the Commission.  Upon the
request of the Holder of Registrable Shares, the Company will deliver to the
Holder a written statement as to whether it has complied with such requirements
and of the Securities Act and the Exchange Act, a copy of the most recent annual
and quarterly report(s) of the Company, and such other reports, documents or
stockholder communications of the Company, and take such further actions
consistent with this Section 6.1, as the Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing the Holder
to sell any such Registrable Shares without registration.

 

Section 6.2                                    No Conflicting Agreements.  The
Company hereby represents and warrants that the Company has not entered into and
the Company will not after the date of this Agreement enter into any agreement
which conflicts with the rights granted to the Holder of Registrable Shares
pursuant to this Agreement or otherwise conflicts with the provisions of this
Agreement.  The Company hereby represents and warrants that the rights granted
to the Holder hereunder do not and will not for the term of this Agreement in
any way conflict with the rights granted to the holders of the Company’s other
issued and outstanding securities under any such agreements.

 

Section 6.3                                    Additional Shares.  The Company,
at its option, may register, under any Registration Statement and any filings
under any state securities laws filed pursuant to this Agreement, any number of
unissued, treasury or other Common Stock of or owned by the Company and any of
its subsidiaries or any Common Stock or other securities of the Company owned by
any other security holder or security holders of the Company.

 

Section 6.4                                    Governing Law; Arbitration. 
(a)  All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by, and shall be construed
and interpreted in accordance with, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of

 

12

--------------------------------------------------------------------------------


 

any jurisdiction other than the State of New York.  Subject to paragraph (b),
the Company and the Holder hereby agree that (a) any and all litigation arising
out of this Agreement shall be conducted only in state or Federal courts located
in the State of New York and (b) such courts shall have the exclusive
jurisdiction to hear and decide such matters.  The Holder accepts, for itself
and in respect of the Holder’s property, expressly and unconditionally, the
nonexclusive jurisdiction of such courts and hereby waives any objection that
the Holder may now or hereafter have to the laying of venue of such actions or
proceedings in such courts.  Insofar as is permitted under applicable law, this
consent to personal jurisdiction shall be self-operative and no further
instrument or action, other than service of process in the manner set forth in
Section 6.9 hereof or as otherwise permitted by law, shall be necessary in order
to confer jurisdiction upon the Holder in any such courts.  The Company and the
Holder hereby agree that the provisions of this Section 6.4 for service of
process are intended to constitute a “special arrangement for service” in
accordance with the provisions of the Foreign Sovereign Immunities Act of 1976,
28.  U.S.C. Section 1608(a)(1) et seq.  Nothing contained herein shall affect
the right serve process in any manner permitted by law or to commence any legal
action or proceeding in any other jurisdiction.  The Company and the Holder
hereby (i) expressly waive any right to a trial by jury in any action or
proceeding to enforce or defend any right, power or remedy under or in
connection with this Agreement or arising from any relationship existing in
connection with this Agreement, and (ii) agree that any such action shall be
tried before a court and not before a jury.

 

(b)                                 Notwithstanding anything to the contrary
contained in Section 6.4(a) the Company and the Holder hereby agrees that the
Company and the Holder shall have the right to elect to arbitrate and compel
arbitration of any dispute hereunder through final and binding arbitration
before JAMS (or its successor) (“JAMS”).  Any party hereto may commence the
arbitration process by filing a written demand for arbitration with JAMS, with a
copy to the other parties; provided, however, that any party may, without
inconsistency with this arbitration provision, apply to any court in accordance
with Section 6.4(a) and seek injunctive relief until the arbitration award is
rendered or the controversy is otherwise resolved.  Any arbitration to be
conducted pursuant to this Section 6.4(b) will be conducted in New York, New
York by a three-member Arbitration Panel operating in accordance with the
provisions of JAMS Streamlined Arbitration Rules and Procedures in effect at the
time the demand for arbitration is filed.  Each of the Company and the Holder
shall nominate one neutral arbitrator from the JAMS panel of neutrals, and the
two arbitrators thus nominated shall select the Chair of the Arbitration Panel,
also from the JAMS panel of neutrals.  The arbitrators shall have the authority
to award any remedy or relief that a court of competent jurisdiction could order
or grant, including, but not limited to, the issuance of an injunction;
provided, however, that the arbitration award shall not include factual findings
or conclusions of law and no punitive damages shall be awarded.  The fees and
expenses of such arbitration shall be borne by the non-prevailing party, as
determined by such arbitration.  The provisions of this Section 6.4(b) with
respect to the arbitration conducted pursuant to this Section 6.4(b) before JAMS
may be enforced by any court of competent jurisdiction, and the parties seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including reasonable out-of-pocket attorney’s fees, to be paid by the party (or
parties) against whom enforcement is ordered.  The parties agree that this
Section 6.4(b) has been included to rapidly and inexpensively resolve any
disputes between them with respect to the matters described herein, and that
this Section 6.4(b) shall be grounds for dismissal of any court action commenced
by any party with respect to a dispute arising out of such matters, in the event
the Company or the Holder elects to compel arbitration.

 

13

--------------------------------------------------------------------------------


 

Section 6.5                                    Counterparts.  This Agreement may
be executed in two or more identical counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party;
provided that a signature delivered by facsimile, email pdf or other electronic
form shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original.

 

Section 6.6                                    Headings.  The headings of this
Agreement are for convenience of reference and shall not form part of, or affect
the interpretation of, this Agreement.

 

Section 6.7                                    Severability.  If any provision
of this Agreement shall be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

Section 6.8                                    Entire Agreement; Amendments;
Waiver.  This Agreement and the Related Documents supersede all other prior oral
or written agreements between the Holder, the Company, their respective
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the Related Documents contain the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor the Holder makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Holder.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.

 

Section 6.9                                    Notices.  Any notices, consents,
waivers or other communications required or permitted to be given under the
terms of this Agreement must be in writing and will be deemed to have been
delivered:  (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

Safety, Income and Growth, Inc.
1114 Avenue of the Americas
39th Floor
New York, New York 10036
Attention:  Nina B. Matis, Chief Investment and Legal Officer

Facsimile: 212-930-9494

 

with a copy (for informational purposes only) to:

 

Clifford Chance US LLP
31 W. 52nd Street
New York, New York 10019

Attention:  Kathleen L. Werner
Facsimile:  212-878-8375

 

14

--------------------------------------------------------------------------------


 

If to the Holder:

 

iStar Inc.

1114 Avenue of the Americas
39th Floor
New York, New York 10036
Attention:  Nina B. Matis, Chief Investment and Legal Officer

Facsimile: 212-930-9494

 

with a copy (for informational purposes only) to:

 

Clifford Chance US LLP
31 W. 52nd Street
New York, New York 10019
Attention:  Kathleen L. Werner
Facsimile:  212-878-8375

 

Section 6.10                             Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective permitted successors and assigns.  The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Holder.  The Holder may assign this Agreement or any rights
hereunder without the prior written consent of the Company, only in connection
with any assignment, transfer or other disposition of Registrable Shares in
compliance with the terms of the Subscription Agreement and the other Related
Documents.  If any transferee of the Holder shall acquire Registrable Shares, in
any manner, whether by operation of law or otherwise, such Registrable Shares
shall be held subject to all of the terms of this Agreement, and by taking and
holding such Registrable Shares such Person shall be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement, including the restrictions on resale set forth in this Agreement and,
if applicable, the Related Documents, and such Person shall be entitled to
receive the benefits hereof.

 

Section 6.11                             No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person other than as expressly set
forth in Article 4 and this Section 6.11.

 

Section 6.12                             Further Assurances.  Each party shall
do and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

Section 6.13                             Specific Performance.  The parties
acknowledge and agree that in the event of a breach or threatened breach of its
covenants hereunder, the harm suffered would not be compensable by monetary
damages alone and, accordingly, in addition to other available legal

 

15

--------------------------------------------------------------------------------


 

or equitable remedies, each non-breaching party shall be entitled to apply for
an injunction or specific performance with respect to such breach or threatened
breach, without proof of actual damages (and without the requirement of posting
a bond, undertaking or other security), and the Holder and the Company agree not
to plead sufficiency of damages as a defense in such circumstances.

 

Section 6.14                             Costs and Expenses.  The Company shall
bear all Registration Expenses incurred in connection with the registration of
the Registrable Shares pursuant to this Agreement and the Company’s performance
of its other obligations under the terms of this Agreement; provided, however,
that the Holder shall bear all underwriting fees, discounts, commissions, or
taxes (including transfer taxes) attributable to the sale of securities by the
Holder, or any legal fees and expenses of counsel to the Holder and any
underwriter engaged by the Holder and all other expenses incurred in connection
with the performance by the Holder of its obligations under the terms of this
Agreement.  All other costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby will be paid by the party
incurring such costs and expenses, whether or not any of the transactions
contemplated hereby are consummated.

 

[Signature Page Follows.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

SAFETY, INCOME AND GROWTH, INC.

 

 

 

 

 

By:

/s/ Geoffrey G. Jervis

 

 

Name: Geoffrey G. Jervis

 

 

Title: Chief Operating Officer & Chief Financial Officer

 

 

 

 

 

iSTAR INC.

 

 

 

 

 

By:

/s/ Geoffrey G. Jervis

 

 

Name: Geoffrey G. Jervis

 

 

Title: Chief Operating Officer & Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------